DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-40 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yokozawa et al. (2017/0225459) (hereinafter Yokozawa et al).
Regarding Claim 21, Yokozawa et al. teaches a print component (9/10a, 10b, Figs 2, 3A) comprising: a nozzle array (11-18, Fig. 3A) [Paragraphs 0040-0042]; a temperature sensor (S1-S9, Fig. 3A) disposed on the print component a first distance (0.2 mm, Fig. 3A) from a nearest nozzle (30, Fig. 3A) in the nozzle array (11-18) [Paragraphs 0043-0045]; a heating element (19a, 19b, Fig. 3A) disposed on the print component (10a, 10b) a second distance (1.2mm, Fig. 3A) from the nearest nozzle (30) in the nozzle array (11-18) [Paragraphs 0043-0048]; and wherein a third distance (0.2 

Regarding Claim 22, Yokozawa et al. teaches the print component (9/10a, 10b), wherein the nozzle array (11-18) is disposed on an external face of the print component (9/10a,10b) that is intended to address a print medium (P, Fig. 1) [Paragraphs 0040-0042, see Figs. 2 and 3A].

Regarding Claim 23, Yokozawa et al. teaches the print component (9/10a, 10b), wherein the temperature sensor (S1-S9) is located closer to three edges of an external face of the print component (10a, 10b) than to an edge of a nozzle (30) [Paragraphs 0044-0046].

Regarding Claim 24, Yokozawa et al. teaches the print component (9/10a, 10b), wherein the nearest nozzle (30) in the nozzle array (11-18), the temperature sensor (S1-S9), and the heating element (19a, 19b) are equidistant from each other [Paragraphs 0044-0048].

Regarding Claim 25, Yokozawa et al. teaches the print component (9/10a, 10b), wherein the temperature sensor (S1-S9) is closer to the heating element (19a, 19b) that it is to a nearest nozzle (30) in the nozzle array (11-18) [Paragraphs 0044-0048, see Fig. 3A].

Regarding Claim 26, Yokozawa et al. teaches the print component (9/10a, 10b), wherein the temperature sensor (S1-s9) is closer to an end-most nozzle (30) in the nozzle array (11-18) than it is to a heating element (19a, 19b) [see Figs. 3A-3B].

Regarding Claim 27, Yokozawa et al. teaches the print component (9/10a, 10b), wherein the first distance (0.2mm) is greater than 100 micrometers (0.1 mm) [Paragraphs 0043-0045].

Regarding Claim 28, Yokozawa et al. teaches the print component (9/10a, 10b), wherein the third distance (0.2mm) is less than 501 micrometers (0.501mm) [Paragraphs 0043-0048].

Regarding Claim 29, Yokozawa et al. teaches the print component (9/10a, 10b), wherein an end region is defined as starting at an edge of the nearest nozzle (30), where the heating element (19a, 19b) is located closer to the edge of the nearest nozzle (30) than to a second nearest nozzle (30) [see Fig. 3A].

Regarding Claim 30, Yokozawa et al. teaches the print component (9/10a, 10b), wherein the heating element (19a, 19b) is located on an integrated circuitry (10a, 10b) to raise the temperature on an end region to match a temperature detected from a middle temperature sensor (S1-S9) disposed in a middle region of the integrated circuitry (10a, 10b) [Paragraphs 0044-0048, 0050].


Regarding Claim 31, Yokozawa et al. teaches an integrated circuit (10a, 10b, Fig. 3A) associated with a replaceable print head cartridge (9, Fig. 2), comprising: a temperature sensor (S1-S9, Fig. 3A) disposed on a print component (9/10a, 10b) a first distance (0.2mm, Fig. 3A) from a nozzle (30, Fig. 3A) on a silicon die [Paragraphs 0043-0045]; a heating element (19a, 19b, Fig. 3A) disposed on the silicon die a second distance (1.2mm, Fig. 3A) from the nozzle (30) [Paragraphs 0043-0048]; and wherein a third distance (0.2mm) between the temperature sensor (S1-S9) and the heating element (19a, 19b) is less than a sum of the first and second distance (d1+d2 = 1.4mm), and where the third distance (0.2mm) is greater than or equal to a smaller of the first distance (0.2mm) and the second distance (1.2mm) [Paragraphs 0044-0048].

Regarding Claim 32, Yokozawa et al. teaches the integrated circuit (10a, 10b), wherein a nozzle array (11-18, Figs. 3A) is disposed on an external face of the print component (9/10a, 10b) that is intended to address a print medium (P, Fig. 3A) [Paragraphs 0040-0042, see Figs. 2 and 3A].

Regarding Claim 33, Yokozawa et al. teaches the integrated circuit (10a, 10b), wherein the temperature sensor (S1-S9) is located closer to three edges of an external face of the print component (10a, 10b) than to an edge of a nozzle (30) [Paragraphs 0044-0046].

Regarding Claim 34, Yokozawa et al. teaches the integrated circuit (10a, 10b), wherein the nearest nozzle (30) in the nozzle array (11-18), the temperature sensor 

Regarding Claim 35, Yokozawa et al. teaches the integrated circuit (10a, 10b), wherein the temperature sensor (S1-S9) is closer to the heating element (19a, 19b) than to a nozzle (30) [Paragraphs 0044-0048, see Fig. 3A].

Regarding Claim 36, Yokozawa et al. teaches the integrated circuit (10a, 10b), wherein the temperature sensor (S1-s9) is closer to an end-most nozzle (30) in the nozzle array (11-18) than it is to a heating element (19a, 19b) [see Figs. 3A-3B].

Regarding Claim 37, Yokozawa et al. teaches the integrated circuit (10a, 10b), wherein the first distance (0.2mm) is greater than 100 micrometers (0.1 mm) [Paragraphs 0043-0045].

Regarding Claim 38, Yokozawa et al. teaches the integrated circuit (10a, 10b), wherein the third distance (0.2mm) is less than 501 micrometers (0.501mm) [Paragraphs 0043-0048].

Regarding Claim 39, Yokozawa et al. teaches the integrated circuit (10a, 10b), wherein an end region is defined as starting at an edge of the nearest nozzle (30), where the heating element (19a, 19b) is located closer to the edge of the nearest nozzle (30) than to a second nearest nozzle (30) [see Fig. 3A].

Regarding Claim 40, Yokozawa et al. teaches the integrated circuit (10a, 10b), wherein the heating element (19a, 19b) is located on an integrated circuitry (10a, 10b) to raise the temperature on an end region to match a temperature detected from a middle temperature sensor (S1-S9) disposed in a middle region of the integrated circuitry (10a, 10b) [Paragraphs 0044-0048, 0050].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA SOLOMON whose telephone number is (571)272-1701. The examiner can normally be reached Monday - Friday, 9:30am -6pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-2663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-





/LISA SOLOMON/Primary Examiner, Art Unit 2853